*871OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be affirmed, with costs.
In dismissing the third cause of action, Special Term did not err in treating it as an integral part of the lifetime support agreement alleged in the first cause of action. Although the third cause of action refers to “good consideration”, it specifically alleges that the agreement concerning the car was made “as part of the aforesaid contract” alleged in the first cause of action. With respect to the plaintiff’s contention that the tape recording should satisfy the Statute of Frauds, we note as did the majority at the Appellate Division, that it is not a memorandum in writing subscribed by the defendant as is required by the statute (General Obligations Law § 5-701 [a]).
Chief Judge Wachtler and Judges Jasen, Meyer, Simons and Kaye concur; Judge Alexander taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, affirmed, with costs, in a memorandum.